t c memo united_states tax_court tim r casanova and san juanita villareal petitioners v commissioner of internal revenue respondent docket no filed date tim r casanova and san juanita villareal pro sese melinda g williams and james g macdonald for respondent memorandum opinion cohen chief_judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the issue for decision is whether the petition was filed within the 90-day period prescribed in sec_6213 background on date respondent mailed a notice_of_deficiency to tim r casanova and san juanita villareal petitioners determining a deficiency in and an accuracy- related penalty on their income_tax for on date petitioners filed an imperfect petition with the court assigned docket no by order dated date the court provided petitioners with a blank form petition and directed them to file a proper amended petition and pay the required dollar_figure filing fee in docket no on date respondent mailed a notice_of_deficiency to petitioners determining deficiencies in and accuracy-related_penalties on their income taxes for and as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure on date the court received an envelope from petitioners containing the following documents pertaining to docket no a partially completed form amended petition copies of a designation of place of trial designating corpus christi texas as the place of trial and a check in the amount of dollar_figure the envelope in guestion bore a u s postal service postmark date of date and registered mail no r773-219-004 by letter dated date the deputy clerk of the court the deputy clerk returned the above-described amended petition to petitioners and informed them that the amended petition had not been filed because it was incomplete the deputy clerk further informed petitioners that the court does not conduct trial sessions in corpus christi texas and that petitioners would have to select an alternative trial site from the list that was enclosed with the letter finally the deputy clerk informed petitioners that their dollar_figure check had been applied to docket no in satisfaction of the filing fee on date petitioners filed a proper amended petition in docket no and a designation of place of trial designating san antonio texas as the place of trial in addition petitioners elected to have their case tried pursuant to the small tax procedures under sec_7463 accordingly the docket number for the case was changed to docket no 1418-98s in early date petitioners filed postal service form_1000 domestic claim or registered mail inquiry with the u s postal service for the purported purpose of tracing the delivery markings on the amended petition filed date reveal that the document is the same form amended petition that the deputy clerk returned to petitioners by letter dated date of registered mail no r773-219-004 on date the clerk of the court executed the postal service form_1000 and acknowledged receipt of the item of registered mail no r773-219- by checking the yes box under entry no 13a which states did you receive items listed above the court retained a copy of the postal service form_1000 in the correspondence folder in docket no 1418-98s on date petitioners submitted an affidavit to the court which the court filed as a petition for redetermination assigned docket no contesting the notice_of_deficiency for the years and the petition arrived at the court in an envelope bearing a u s postal service postmark date of date the petition includes allegations that on date petitioners' employee rosemary vela mailed a petition to the court in an envelope bearing registered mail no r773-219-004 contesting the notice_of_deficiency for and the affidavit further states that on date petitioners were informed by the tax court's 90-day clerk that the court had not received the petition prompting petitioners to initiate a tracer on registered mail no r773-219-004 at the time that the petition was filed petitioners resided in corpus christi texas the tax_court does not have any personnel positions with the title 90-day clerk we surmise that petitioners may have spoken with someone in respondent's office in response to the petition respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day filing period prescribed in sec_6213 or sec_7502 on date petitioners filed an objection to respondent's motion to dismiss repeating the allegations contained in the petition on date petitioners filed a supplemental objection again repeating the allegations contained in the petition by order dated date respondent's motion to dismiss was calendared for hearing at the court's motions session in washington d c on date by order dated date the parties were directed to provide the court with evidence of the date of receipt by petitioners of the notice_of_deficiency for and on date petitioners filed a response to the court's order dated date petitioners' response was not responsive to the court's order nonetheless petitioners' response did include a number of attachments including a copy of postal service form_1000 that includes markings different from the copy of postal service form_1000 retained in the court's correspondence folder in particular on the copy of the postal service form_1000 submitted by petitioners the yes box that the court checked under entry no 13a is obliterated and the no box is checked the initials mlp appear next to entry no 13a this matter was called for hearing at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and provided the court with a copy of postal service form_3849 demonstrating that the notice_of_deficiency for and was delivered on date there was no appearance at the hearing by or on behalf of petitioners during the hearing the court made the following exhibits part of the record in this case the envelope that petitioners mailed to the court on date bearing registered mail no r7 the deputy clerk's date letter to petitioners and the court's retained copy of postal service form_1000 by order dated date petitioners were given the opportunity to file a second supplemental objection to respondent's motion on date petitioners filed a second supplemental objection to respondent's motion in which they denied receiving the deputy clerk's date letter and suggested that the court had mistakenly filed the contents of the envelope that they mailed to the court on date under docket no this matter was called for further hearing at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and presented postal service form_3849 indicates that the notice_of_deficiency was received by a linda perez whom we understand to be petitioners' employee argument in support of respondent's motion to dismiss there was no appearance at the hearing by or on behalf of petitioners during the hearing the court made a number of exhibits part of the record in this case--exhibits pertaining to the nature and timing of significant developments in docket no 1418-98s by order dated date the court served petitioners with the transcript of the date hearing and the exhibits that were made a part of the record at that time in addition petitioners were provided with the opportunity to file a response with the court on date petitioners filed a response with the court in which they state that they recently discovered contrary to prior statements that they did receive the deputy clerk's date letter petitioners' response includes an explanation regarding the initials mlp appearing on petitioners' copy of postal service form_1000 petitioners’ response states in pertinent part as follows reason for mlp on document postal service worker stated that on ps form_1000 was not to be filled out by petitioner but only by the respondent mistake was made by petitioners' employee maria linda perez postal employee arnold padron told ms perez to scratch off the mistake and put her initials by it so that the court would not assume that the post office tampered with the document discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 there is no dispute that respondent mailed a notice_of_deficiency to petitioners for the taxable years and on date further an employee of petitioners received the notice_of_deficiency on date the day period for filing a timely petition with the court contesting the notice_of_deficiency expired on wednesday date on date the court received an affidavit from petitioners which the court filed as a petition for redetermination for the taxable years and although petitioners contend that the envelope that their employee mailed to the court by registered mail on date contained a petition contesting the notice_of_deficiency at issue the record shows otherwise in particular the contents of the envelope that petitioners mailed to the court on date pertained solely to docket no in short there is no evidence in the record that petitioners mailed a petition to the court contesting the notice_of_deficiency for and on or before date under the circumstances we are obliged to dismiss this case for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 see phirman v commissioner tcmemo_1991_431 to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered
